Citation Nr: 9913774	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected iritis of the right eye.

2.  Entitlement to service connection for headaches as 
secondary to the service-connected inactive iritis of the 
right eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from 
September 1983 to May 1985 and May 1987 to July 1990.  

The issue of entitlement to a compensable rating for the 
service-connected inactive iritis of the right eye comes to 
the Board of Veterans' Appeals (Board) on appeal from a March 
1996 decision of the RO.  The issue of service connection for 
headaches as secondary to the service-connected inactive 
iritis of the right eye comes to the Board on appeal from a 
July 1997 decision of the RO.



REMAND

The Board finds the veteran's claim for a compensable rating 
for the service-connected inactive iritis of the right eye is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The veteran is currently assigned a noncompensable evaluation 
for the service-connected iritis of the right eye.  According 
to the applicable diagnostic code, this disorder is rated, 
from 10 percent to 100 percent based on impairment of visual 
acuity or field loss, pain, rest requirements, and episodic 
incapacity.  A rating of 10 percent is added during 
continuance of active pathology.  The minimum evaluation 
awarded during active pathology is 10 percent.  38 C.F.R. 
§ 4.84a, including Diagnostic Code 6003 (1998).

At his February 1999 hearing before this Member of the Board, 
the veteran testified that, although his symptomatology was 
better than it was at its height, he was recently 
experiencing a increase in the frequency of his attacks.  
(See page 11 of hearing transcript).  According to the 
veteran's testimony, his right eye problem occurred 4-6 times 
a week, although it was controlled by medication.  (See page 
7).  The veteran also referred to attacks which kept him 
housebound for a day which occurred roughly 6 times annually  
(See page 8).  The most recent VA examination of record was 
performed in June 1993.  VA treatment records extend only to 
April 1997.  

The rating criteria for iritis provides little to no guidance 
as to when pain, rest requirements, episodic incapacity, etc. 
will warrant a compensable rating.  In this case, the 
treatment records available indicate the veteran has only 
been examined during inactive stages of his condition, but 
that it is active on a regular basis.  The Court has held 
that the Board cannot rely on an examination conducted during 
the inactive stage of a disease.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  

Additionally, there is no medical evidence of record 
indicating whether the veteran's condition can be considered 
"in chronic form" or if the veteran's attacks are 
significant enough to constitute "active pathology," as 
referred to in Diagnostic Code 6003.  

Moreover, it is unclear from the record whether the veteran's 
headaches are actually part of his inactive iritis of the 
right eye, if they constitute a separate condition caused by 
the service-connected right eye condition, or if they are 
unrelated.  A medical examination is therefore necessary to 
determine to current severity of the veteran's service-
connected condition and also to clarify the etiology of the 
veteran's claimed headaches.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
iritis or for headaches since April 1997.  
The RO should request the veteran to 
furnish signed authorizations for release 
of any private medical records, if 
applicable.  The RO should obtain all 
additional VA medical records and 
incorporate them into the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
iritis of the right eye.  The examining 
physician should review the veteran's 
claims folder in conjunction with the 
examination.  All indicated testing 
should be performed in this regard.  The 
examiner should elicit from the veteran 
and record a detailed clinical history 
referable to the service-connected eye 
disorder.  Based on his/her review of the 
case, the examiner offer an opinion as to 
the degree of pain and episodic 
incapacity the veteran experiences due to 
his service-connected iritis.  In 
addition, the examiner should opine as to 
whether the claimed headaches represent a 
manifestation of his service-connected 
inactive iritis of the right eye or are a 
separately ratable disability caused or 
aggravated by his service-connected right 
eye condition.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder examination report to ensure all 
of the foregoing development actions have 
been conducted and completed in full.  
Upon completion of the development 
requested above and the performance of 
any other development deemed appropriate 
by the RO, the veteran's claims should be 
reviewed once again.  If any action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond thereto.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

The case should then be returned to the Board for 
further appellate consideration, if otherwise in 
order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


